                              tl)e ®niteb States! JBisitrict Cotirt
                        jfov tl)e ^outljern JBisitritt of (Georgia
                                       Jirunsitoick JBifaisiion                         FILED
                                                                                 Scott L. Poff, Clerk
                                                                              United States District Court
                                                      *
              CHRISTIAN ORTIZ,                                            By mgarcia at 2:14 pm, Nov 26, 2019
                                                      *

                                                      *
                         Petitioner,                            CIVIL ACTION NO.: 2:19-cv-95

                                                      *
                   V.
                                                      *

                                                      >¥
              WARDEN,JESUP GA CAMP,
                                                      *

                                                      ♦
                         Respondent.

                                                ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 3.      Petitioner Christian Ortiz

              ("Ortiz") did not file Objections to this Report and

              Recommendation.     Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation, DISMISSES without prejudice

              Ortiz's 28 U.S.C. § 2241 Petition for failure to follow this

              Court's directive, and DIRECTS the Clerk of Court to CLOSE this

              case and enter the appropriate judgment of dismissal.

              Additionally, the Court DENIES Or^z in forma pauperis status on

              appeal.

                   SO ORDERED, this        2J^ I dayl                                     , 2019.



                                            HON.           GODBEY WOOD, JUDGE
                                           UNll^EID^STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
